Citation Nr: 1709104	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-21 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served in the United States Marine Corps Reserve, with active duty service from January 1989 to June 1989 and from December 1990 to June 1991.  He served in Southwest Asia from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

In December 2013 and June 2016, the Board remanded the claim for further evidentiary development.  


FINDING OF FACT

The Veteran's skin disorder, diagnosed as psoriasis and lichen simplex chronicus, did not manifest in service or for many years thereafter, and the most probative opinion on the question of whether there exists a medical relationship, or nexus, between any such current skin disability and service, weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U .S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F. R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2009 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  Service treatment records and VA medical treatment records have been obtained and associated with the claims file.  As noted above, this claim was last remanded by the Board in June 2016 in order to obtain further VA opinion.  A VA opinion was obtained in November 2016.  Thus, the Board finds that there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1). 

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(3)(4).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War and is a Persian Gulf Veteran.  38 C.F.R. § 3.317(e).

The Veteran's service treatment records are negative for any skin related findings or treatment.

On VA Gulf War examination in October 2002, physical examination of the skin revealed no rashes.

On VA examination in November 2009, the Veteran reported that he was first diagnosed with psoriasis five years earlier.  In addition, he reported that he has also had outbreaks of multiple other rashes which "come and go" since the military.  He also reported that he has an intermitted groin/scrotal rash over the past five years which was diagnosed as a fungal infection but that has been treated and has resolved.  He was diagnosed as having psoriasis, as likely as not of the left elbow, developing over the past five years as reported by the Veteran.  Also, resolved tinea cruris, intermittent, over the past five years.  The examiner noted that there was no claims file report or any chronic skin condition stemming from active duty.   

The Veteran testified at a September 2010 RO hearing that he did not have a skin condition during active service but that the onset was around the last five or ten years.  He stated that he gets a rash in his ears and all over his body which is treated with medication but that it keeps coming back.  He also testified that he felt that his skin condition may have been caused by in-service chemical exposure or taking of a bromine pill.

On VA examination in February 2014, the Veteran was diagnosed as having psoriasis and lichen simplex chronicus.  The examiner opined that it is less likely as not that the Veteran's psoriasis is related to active military service or exposure to chemicals/bromine pills.  The examiner further stated that the service treatment records do not document any skin conditions.  The diagnosis of psoriasis was not made until 2005.  There are no records supporting a link between the diagnosis of psoriasis and active military service.  

The same examiner, who authored the February 2014 examination report, provided further clarification in a November 2016 addendum.  The examiner noted that a review of the service treatment records show no documentation of any rashes during military service.  The diagnosis of lichen chronicus was not documented until 2003 and psoriasis until 2005.  The examiner explained that a rash secondary to any exposure, including bromine pills, during military service would be expected to be documented during or shortly after the exposure.  The examiner stated that there are no records between 1991 and 2003 documenting any rashes.  The documentation of a rash does not occur until at least 10 years after service, which is too long a period to expect new rashes related to exposure.  Therefore, the examiner felt that there was insufficient objective evidence to link chronic lichen simplex or psoriasis to exposure during military service.  Furthermore, psoriasis was not documented at the original dermatology examination in 2003, making it even less likely to have been related to exposures during military service.

In this case, the competent medical evidence of record indicates that the Veteran's reports of skin rashes have been attributed to diagnosed skin disorders of psoriasis and lichen simplex chronicus.  Thus, these complaints cannot be service-connected as being due to an undiagnosed illness. There is no competent medical evidence to the contrary.  Therefore, service connection is not warranted pursuant to the provisions of 38 C.F.R. § 3.317.

Moreover, the persuasive evidence of record also indicates that the Veteran's skin disorder is not related to a period of active duty service.  Although the Veteran claims that his skin rashes are related to his exposure to chemicals during service, to include the taking of bromine pills, the VA examiner in November 2016 has opined otherwise.  

In this respect, the Board finds that the VA examiner's opinion in November 2016 to be highly probative.  The opinion was based on examination of the Veteran and a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the opinion provided an adequate rationale for the opinions provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current skin disorder to service.   

Consideration has been given to the Veteran's assertion that a skin disorder is directly related to his active service.  The Board notes, however, that while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the diagnosed skin disabilities fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran's diagnosed psoriasis and lichen simplex chronicus are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical examinations and other specific tests are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report having skin rashes, there is no indication that the Veteran is competent to etiologically link these reported symptoms to the problems he experienced in service or to an in-service event.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating skin issues.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  The claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


